Appeal from a judgment of the County Court of Ulster County (Williams, J.), rendered February 28, 2012, convicting defendant upon his plea of guilty of the crime of criminal possession of a controlled substance in the third degree.
In satisfaction of a four-count indictment, defendant pleaded *1239guilty to criminal sale of a controlled substance in the third degree, waived his right to appeal and was sentenced in accordance with the plea agreement to six months in jail and five years of probation. Defendant appeals.
Based upon our review of the record and counsel’s brief, we agree with appellate counsel that there are no nonfrivolous issues to be raised on appeal. Therefore, the judgment is affirmed and counsel’s request for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Lahtinen, J.E, Garry, Rose and Egan Jr., JJ., concur.
Ordered that the judgment is affirmed, and application to be relieved of assignment granted.